Citation Nr: 0432066	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 17, 1998, 
for service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1988 
to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Appeals for Veteran Claims' 
(Court) specifically held that amended section 5103(a) and 
the new 38 C.F.R. § 3.159(b) require VA to inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Until the veteran is provided notice as 
to what information and evidence is needed to substantiate 
his claim, it is not possible to demonstrate either that 
there is no possible information or evidence that could be 
obtained to substantiate the veteran's claim or that there is 
no reasonable possibility that any required VA assistance 
would aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  

The Court's decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must also provide a fourth element.  The RO must request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Of particular significance here, the Board does not find the 
notice required by VCAA, as explained by the Court in 
Quartuccio and subsequent cases.  

Also, it appears that the Statement of the Case is missing a 
regulation, which is critical to this case.  The RO notified 
the veteran that the effective date of the increased award 
was May 1, 1998.  In his notice of disagreement, he responded 
that the effective date should be the date he sent his claim, 
April 15, 1998.  He was sent a statement of the case which 
included the provisions of 38 C.F.R. § 3.400(o)(2).  That 
regulation states that the effective date of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, the date of receipt of claim.  In his appeal, 
the veteran asserted that 38 C.F.R. § 3.400(o)(2) supported 
an earlier effective date.  

It appears that the veteran is claiming that he should be 
paid from April 15, 1998, rather than May 1, 1998.  The 
reason for paying benefits from May 1, 1998, instead of from 
April 15, 1998, is found in 38 C.F.R. § 3.31 (2004).  The 
veteran was not given this regulation in the statement of the 
case, nor was he advised of its impact.  Since the regulation 
is significant to the veteran's claim, he should be given it 
in a supplemental statement of the case, which explains its 
impact on his benefits.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should include the provisions of 
38 C.F.R. § 3.31 (2004) and discuss how 
they impact on the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


